Citation Nr: 0634461	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected duodenal ulcer disability.

2.  Entitlement to service connection for a dental condition, 
claimed as secondary to the service-connected ulcer 
disability.  

3.  Entitlement to service connection for arthritis of the 
back, shoulders, and neck, claimed as secondary to the 
service-connected residuals of a cervical cord injury.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1952 to 
September 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1999 and December 2001 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The October 1999 rating 
decision denied the veteran's claim for an increased 
(compensable) rating for the service-connected ulcer 
disability.  The December 2001 rating decision denied the 
veteran's claims of service connection for a dental condition 
and for arthritis of the back, shoulders and neck, secondary 
to the service-connected residuals of a cervical cord injury.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 
2003.  The transcript of the veteran's hearing testimony was 
not immediately associated with the claims file, and the 
record did not indicate that such a hearing had been held.  
The case was subsequently reviewed by a different Veterans 
Law Judge who thereafter issued a decision in October 2003 
without review of the transcript or knowledge that any such 
hearing had been held.  

The June 2003 hearing transcript was subsequently associated 
with the claims file and the October 2003 decision was 
vacated by the undersigned Veterans Law Judge in September 
2005 because the record at the time of the October 2003 
decision was incomplete and because the veteran is entitled 
to a decision by the Judge with whom his personal hearing was 
held.  

In September 2005, the case was remanded to the RO for 
additional development of the record.  After completion of 
the requested development, the RO issued a supplemental 
statement of the case in June 2006 and returned the case to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer disability 
is asymptomatic, with no objective upper GI findings of 
gastritis or duodenitis, and no findings of interference with 
nourishment, loss of weight, anemia, epigastric tenderness, 
or abnormal bowel sounds; recurrent hematemesis, melena, 
anemia and/or weight loss are not demonstrated.  

2.  The veteran did not suffer dental trauma during service, 
and there is no competent medical evidence of record that 
links the veteran's multiple missing teeth and dental caries 
to his service-connected duodenal ulcer disability or to any 
treatment or medication for that disability.  

3.  The veteran's arthritis of the thoracolumbar spine, and 
shoulders has been medical linked to his wheelchair bound 
status, which resulted from a post-service motor vehicle 
accident in 1987; arthritis of the thoracolumbar spine and 
shoulders is not of service origin or secondary to the 
service-connected in-service cervical cord injury.  

4.  The veteran's arthritis of the cervical spine is, as 
likely as not, a result of the service-connected cervical 
cord injury.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected duodenal ulcer disability have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.10, 4.31, 4.114, Diagnostic Code 7305. 
(2006).

2.  The veteran's current dental conditions of nonrestorable 
dental caries and multiple missing teeth are not due to in-
service dental trauma and they are not proximately due to or 
the result of service-connected disability or otherwise 
aggravated thereby.  38 U.S.C.A. § § 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.303, 3.310, 3.381 (2006).

3.  The veteran's arthritis of the thoracolumbar spine and 
shoulders is not of service origin and it is not proximately 
due to, or the result of, the service-connected residuals of 
a cervical cord injury.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006).

4.  The veteran's cervical spine arthritis is proximately due 
to the service-connected residuals of a cervical cord injury 
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In May 2001, February 2002, February 2004, and October 2005, 
the RO sent letters to the veteran which informed the veteran 
of its duty to assist him in substantiating his claims, and 
the effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed November 1999 
statement of the case (SOC), an August 2002 SOC, an August 
2002 supplemental statement of the case (SSOC), an October 
2004 SSOC, and a June 2006 SSOC, all issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore find that appropriate notice has been given in this 
case.  Further, the claims file reflects that the SSOC noted 
hereinabove, contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2006).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection and increased rating are being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Moreover, notice of effective date and initial rating was 
provided to the veteran by way of the June 2006 SSOC.  

II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected duodenal ulcer disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The veteran's service-connected duodenal ulcer disability is 
rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7305.  
To assign a compensable, 10 percent, rating for the veteran's 
service-connected duodenal ulcer under Diagnostic Code 7305, 
the evidence must show a mild ulcer characterized by 
recurring symptoms once or twice yearly.  A 20 percent rating 
is warranted if the disorder is moderate with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration or with continuous moderate manifestations.  
The next higher rating of 40 percent is warranted if the 
disability is moderately severe; the manifestations are less 
than those of severe ulcer disease but there is impairment of 
health manifested by anemia and weight loss or there are 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2006).

Service connection for a duodenal ulcer was initially granted 
pursuant to a February 1989 rating decision.  The grant of 
service connection was based on an in-service upper GI series 
from July 19, 1960 which revealed active duodenal ulcer.  
However, a noncompensable rating was assigned at the time of 
the February 1989 rating decision because there was no 
current medical evidence showing active duodenal ulcer.

In June 1999, the veteran submitted a claim for an increased 
(compensable) rating for the service-connected ulcer 
disability.  As noted hereinbelow, there is no medical 
evidence showing active duodenal ulcer.  

A November 1998 VA hospital discharge summary does not 
include any mention of a duodenal ulcer.  VA outpatient 
treatment records dated between December 1998 and July 1999 
do not show any complaint of, or treatment for, a duodenal 
ulcer.

At a VA stomach examination in August 1999, the veteran 
reported that he took medication for his ulcer; that he got 
nauseous depending on his food intake; and that he vomited 
dependent on food intake, but not very often.  The veteran 
also reported that he had seen red blood from his rectum, as 
well as black stools sometimes.  On physical examination, 
there were no signs of weight loss or anemia.  Hematocrit and 
hemoglobin levels were normal.  There was no epigastric 
tenderness.  An upper GI series revealed a small hiatal 
hernia; there was no esophagitis, gastritis or duodenitis.  
The diagnosis was history of ulcer disease and hiatal hernia 
with gastroesophageal reflux disease (GERD).

Review of the VA discharge summary from the veteran's March 
2001 hospitalization does not reveal any complaints 
pertaining to a peptic ulcer or abdominal pain or any 
treatment for an ulcer.  The veteran was subsequently 
hospitalized in a VA facility at the end of February 2002, 
and he was discharged the next month.  The admission note 
indicates that the veteran reported having a good appetite 
and that he denied dysphagia, abdominal pain, nausea, 
vomiting, diarrhea, blood per rectum, dark or tarry stools 
and jaundice or dark urine.  On physical examination, the 
veteran was noted to be well nourished and the examination of 
the abdomen was normal in that it was soft and nontender 
without masses and with normal bowel sounds.  Testing for 
stool occult blood was negative.  The only GI problems 
mentioned by the veteran were hemorrhoids and a hiatal 
hernia.  The nursing admission note indicates that the 
veteran denied abdominal pain and tenderness, as well as 
nausea, vomiting, diarrhea and constipation.  He denied 
difficulty swallowing, tarry stools and bleeding.  Nutrition 
screening revealed that his appetite was good and his weight 
was stable.  He did not require any feeding assistance.

Additional VA medical records from 2002 through 2004 do not 
show treatment for an active duodenal ulcer.  A computerized 
tomography (CT) of the abdomen in December 2003 noted an 
impression of no retroperitoneal abnormality and simple 
hepatic cyst.  The GI tract was unremarkable.  

At his personal hearing before the undersigned in June 2003, 
the veteran reported that his service-connected duodenal 
ulcer disability affected him every day with symptoms of 
nausea, vomiting and a lot of gas.  

A March 2005 physical examination report noted a diagnosis of 
GERD with complaints of chronic indigestion.  

At a January 2006 examination, the veteran reported weekly 
nausea of one or more hours, constipation, abdominal 
distention, and stable weight.  The examiner indicated that 
the veteran's symptoms of GI reflux were not related to 
gastric or duodenal ulcer disease.  Upper GI series revealed 
small hiatal hernia, GERD and trace aspiration without cough 
response, and generalized osteopenia.  The examiner 
specifically noted that the veteran's current upper GI series 
did not demonstrate duodenal ulcer or esophagitis; however, 
the examiner did note that similar symptoms were represented 
by hiatal hernia with reflux.  

As such, there are no disability findings reflecting mild or 
recurring symptoms associated with a duodenal ulcer necessary 
for a compensable rating.  While the medical record indicates 
that the veteran has symptoms of heartburn, occasional 
nausea, vomiting, and inability to tolerate spicy foods, 
these symptoms have been attributed, by medical 
professionals, to non-service connected GERD and hiatal 
hernia.  Thus, after a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for the veteran's 
service-connected duodenal ulcer disability.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

III.  Service Connection

The veteran seeks service connection for a dental disability, 
claimed as secondary to the service-connected ulcer 
condition, and service connection for arthritis of the back, 
shoulders, and neck, claimed as due to the service-connected 
cervical cord injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Dental Claim

The veteran asserts that he has a current dental disability 
that was proximately caused by his service-connected ulcer 
disability.  The veteran has never suggested that he suffered 
dental trauma during service.  Rather, the veteran contends 
is that his dental disability, i.e., multiple missing teeth 
and multiple nonrestorable dental caries, are the result of 
his service-connected duodenal ulcer and/or the medication he 
has to take for the treatment of that disability.  
Consequently, he maintains that service connection for dental 
disability is warranted on a secondary basis.

While the veteran was hospitalized in a VA facility in 
February 2002, he complained of a rough upper left tooth that 
was hurting him.  A dental examination was conducted and the 
veteran was noted to have a root tip at tooth #15 and a 
broken-down tooth #16 that bothered him.  I n addition, teeth 
#20, 21 and 26 were found to be decayed and nonrestorable.  
The veteran was informed that no replacement at VA expense 
would be undertaken and he indicated understanding and a 
desire to have the teeth removed.  Thereafter, the root tip 
of tooth # 15 was extracted, as was the impacted tooth # 16 
and the carious teeth # 20, 21 and 26.  An alveoplasty was 
performed along with the upper left extractions.  The veteran 
tolerated the procedures well with no complications; the oral 
surgeon noted that the case was complete from an oral-
maxillary surgery standpoint and that the veteran understood 
that there would be no replacement at VAMC expense.

There is simply no definitive, competent evidence of a 
relationship between the veteran's ulcer disability and any 
dental condition.  The Board is cognizant of the veteran's 
own statements to the effect that he experienced dental 
problems that were due to his service-connected ulcer 
disability.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

At a January 2006 VA examination, oral examination revealed 
essentially an edentulous mandible and maxilla.  Opening was 
within normal limits.  No significant pathology was noted.  
The assessment was an essentially non-remarkable edentulous 
male.  The examiner did not understand why the examination 
was taking place, particularly since the veteran reported 
that he did not suffer any dental trauma during service.  The 
veteran was also apparently unaware as to why he was there.  

At the veteran's January 2006 VA stomach examination, the 
examiner specifically opined that the veteran's duodenal 
ulcer disability did not necessitate the requirement for 
dental extraction because dental extraction was not caused 
by, or the result of, a duodenal ulcer condition.  The 
examiner noted that the veteran's significant reflux with 
regurgitation from stomach secretion (gastric acid) could 
accelerate dental decay; however, these conditions were not 
related to the veteran's service-connected duodenal ulcer 
disability.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the veteran's dental 
disorders are not related to the service-connected ulcer 
disability in that the service-connected ulcer disability and 
treatment thereof did not cause or aggravate any dental 
disorder.  While it is apparent that the veteran does suffer 
from dental pathology, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the 
veteran's current dental problems and the duodenal ulcer 
disability.  Furthermore, the medical evidence of record does 
not support the conclusion that the veteran's dental 
pathology has been aggravated or caused to worsen by the 
appellant's service-connected disabilities.

Therefore, the preponderance of the evidence is against the 
secondary service connection claim.  The Board accordingly 
concludes that the veteran's claim for service connection for 
a dental disorder, to include missing teeth and nonrestorable 
teeth due to caries, as secondary to his service-connected 
disabilities must fail.  Thus, after a careful review of the 
record, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected tinea pedis and onychomycosis.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2006).  

Arthritis Claim

The veteran asserts that his service-connected cervical cord 
injury residuals proximately caused arthritis of his back, 
neck and shoulders.  As noted hereinbelow, the medical 
evidence in this case reveals that the veteran's service-
connected cervical cord injury likely ultimately resulted in 
arthritis of the cervical spine; however, the veteran's 
current diagnosis of arthritis of the thoracolumbar spine and 
shoulders is more likely than not, due to the residuals of a 
post-service motor vehicle accident (MVA), which left the 
veteran wheelchair bound in 1987.  

A review of the record reveals that the veteran sustained a 
cervical spine fracture during service in 1954.  He was 
treated with hospitalization and immobilization for 3 months.  
Service connection was established for residuals of a 
cervical spine injury and a 20 percent rating is currently 
assigned based on limitation of motion of the cervical spine. 
The veteran also sustained a thoracolumbar spine injury 
during an MVA in October 1987.  It was a T12 fracture and 
dislocation.  The veteran underwent instrumented posterior 
spinal fusion from T11 to L1 with instrumentation from T8 to 
L2.  That injury rendered the veteran a T12 paraplegic.  
Since that time, the veteran has developed increasing neck 
pain and back pain, as well as chronic problems with both 
shoulders.  

A December 1999 VA examination noted a diagnosis of cervical 
degenerative joint disease.  

A March 2001 VA in-patient discharge summary noted that 
lumbosacral spine x-ray films, magnetic resonance imaging 
(MRI) and EMG showed degenerative joint disease of the lumbar 
spine.  Discharge diagnoses included right shoulder rotator 
cuff injury and left shoulder sprain.  

At a March 2004 VA examination, the veteran had a diagnosis 
of bilateral glenohumeral arthritis and possible rotator cuff 
arthropathy, thoracic and lumbar spine degenerative changes.  
The examiner opined that the veteran's thoracic and lumbar 
spine arthritis seemed to be related to his previous thoracic 
spine injury, and that it was also likely, that as a result 
of his  paraplegia, that he had to depend more on his upper 
extremity use which resulted in greater wear in his shoulder 
joints.  The examiner concluded that it was difficult to 
determine whether any of that was related to the in-service 
cervical spine injury.  

At the veteran's December 2005 VA examination of the spine, 
the examiner noted the veteran's in-service 1954 injury to 
the cervical spine, as well as his post-service 1987 MVA 
which resulted in a thoracic spine fracture, which left him a 
T11 paraplegic.  The veteran complained of back pain around 
the area of his fusion and complained of bilateral shoulder 
pain.  The assessment was bilateral glenohumeral arthritis; 
bilateral AC joint arthritis; likely rotator cuff 
arthropathy; thoracic and lumbar spine degenerative changes; 
and cervical spine degenerative changes with limitation of 
range of motion.  The examiner opined that the bilateral 
shoulder disability was most likely due to long standing 
wheelchair use.  The examiner noted that it was common among 
paraplegics.  Additionally, the examiner opined that the 
veteran's lumbar spine and thoracic spine arthritis were 
likely due to his post-service injury, and that the shoulder 
injuries were at least as likely as not an accumulation of 
effects of his cervical and thoracic spine injuries.  

At a May 2006 VA examination, the diagnoses were cervical 
spine degenerative changes with limitation of range of 
motion; thoracolumbar spine degenerative changes, status post 
thoracic fusion at T11 to L1; and bilateral glenohumeral and 
acromiohumeral joint arthritis with rotator cuff arthropathy 
bilaterally.  The examiner opined that the veteran's current 
limitation of motion in the cervical spine was the result of, 
and was caused by, the injury that the veteran sustained 
during service.  The examiner further opined that the 
veteran's thoracic and lumbar spine degenerative arthritis 
was related to his thoracic fracture dislocation which was a 
result of the MVA in 1987.  The examiner noted that 
degenerative changes above and below the spinal fusion were a 
common residual after spinal fusions.  The examiner further 
opined that the veteran's current thoracolumbar degenerative 
changes were less likely as not a result of the veteran's 
problems with his cervical spine; rather, it was caused by, 
or a result of, his MVA injuries in 1987.  The examiner 
opined that it would be highly unlikely that the cervical 
spine injury had anything to do with the degenerative changes 
in the thoracolumbar spine and there was no evidence to 
support a finding that problems with the thoracolumbar spine 
at the degenerative levels had any relationship to the 
cervical spine.  The examiner also opined that the veteran's 
bilateral shoulder disabilities resulted from the veteran's 
wheelchair use over the years because it was highly likely 
that a patient, who has been wheelchair bound since 1987 
would have problems with both shoulders.  Also, the examiner 
indicated that the veteran's glenohumeral and acromiohumeral 
joint arthritis was most consistent with his rotator cuff 
arthropathy.  The examiner opined that it was highly likely 
that the current degenerative changes in the right and left 
shoulders were a result of the 1987 fracture dislocation in 
the MVA.  There was no medical evidence to support a finding 
that the veteran's bilateral shoulder arthritis was caused by 
the service-connected cervical spine disability.  

Thus, in sum, the medical evidence in this case supports a 
finding that the veteran, as likely as not, developed 
degenerative joint disease of the cervical spine as a result 
of the service-connected residuals of an in-service cervical 
cord injury.  The May 2006 examiner specifically opined that 
arthritis of the cervical spine resulted from the in-service 
cervical spine injury.  Although other VA doctors have been 
more reluctant to definitely name the in-service cervical 
spine injury as the sole cause of the cervical spine 
degenerative joint disease, they have all opined that it is 
certainly a possibility, and there is no opinion of record 
which specifically contradicts the findings of the May 2006 
examiner.  

On the other hand, the medical evidence of record does not 
support a finding that the arthritis of the thoracolumbar 
spine and shoulders is related, in any way, to the service-
connected disability of the cervical spine.  Rather, VA 
doctors have consistently opined that the arthritis of the 
thoracolumbar spine and both shoulders is likely related to 
the post-service MVA of 1987 and resulting wheel chair status 
since that time.  

Thus, service connection is warranted for degenerative joint 
disease of the cervical spine; however, the Board finds that 
the preponderance of the evidence is against a finding of 
service connection for arthritis of the shoulders and 
thoracolumbar spine.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for arthritis of the thoracolumbar 
spine and both shoulders, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  

In conclusion, the Board notes, however, that additional 
compensation for the service-connected arthritis of the 
cervical spine may not be payable, despite the grant of 
service connection for this disability.  Currently, the 20 
percent rating for the veteran's service-connected cervical 
spine disability is predicated on limitation of motion of the 
cervical spine.  Ratings for arthritis are also predicated on 
limitation of motion.  Thus, the assignment of a separate 
rating for arthritis of the cervical spine may violate the 
rule against pyramiding.  In other words, the assignment of a 
separate rating for arthritis would amount to compensating 
the veteran twice for the same manifestations.  The 
evaluation of the same disability or same manifestations 
under the various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2006).


ORDER

A compensable evaluation for the duodenal ulcer disability is 
denied.

Service connection for a dental condition is denied.

Service connection for arthritis of the thoracolumbar spine 
and both shoulders is denied.  

Service connection for arthritis of the cervical spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


